              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TIFFIN EPS, LLC and TIFFIN MOUNT
AIRY, LLC, on behalf of themselves and
all others similarly situated,

      Plaintiffs,                                   No. 2:18-cv-05630-PD

                    v.

GRUBHUB INC.,

             Defendant.


          DEFENDANT GRUBHUB INC.’S MOTION TO DISMISS

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendant Grubhub

Inc., through counsel, hereby moves this Court for an Order dismissing with preju-

dice plaintiffs’ claims for conversion (Count II) and violation of the Illinois Con-

sumer Fraud Act (Count III), as well as plaintiff Tiffin Mount Airy, LLC’s breach

of contract claim (Count I) based on completed telephone orders. In support of its

motion, Grubhub incorporates its accompanying Memorandum of Law in Support

of Its Motion to Dismiss.
Dated: January 24, 2019    /s/ Rebekah B. Kcehowski
                          Rebekah B. Kcehowski
                          JONES DAY
                          500 Grant Street, Suite 4500
                          Pittsburgh, PA 15219
                          T: (412) 391-3939
                          F: (412) 394-7959
                          rbkcehowski@jonesday.com
